DETAILED ACTION

Applicant's Submission of a Response
Applicant’s submission of responses on 1/12/2022 and 1/18/2022 have been received and fully considered. In the 1/12/2022 response, claims 1, 3, 4, 6, 7, 10, and 11 have been amended; claim 2 has been canceled; and new claim 12 has been added. In the 1/18/2022 response, claim 7 was amended back to its previous form. Therefore, claims 1 and 3-12 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0197676 to Baerlocher in view of U.S. Patent Application Publication No. 2012/0315970 to Stjarnlov.
With regard to claim 1, Baerlocher discloses a game progress information generation system for a game in which a plurality of players compete against each other while respectively arranging a plurality of physical game media in a predetermined field (e.g., see paragraphs 4-6), and the game proceeds while an operation, of each player, of arranging the game medium in the field (e.g., see paragraph 6) and an action of each player different from the operation are utilized as behavior of each player (e.g., see paragraph 5), configured to generate progress information for specifying progress status of the game (e.g., see at least paragraph 11), and comprising: a 
[claim 3] wherein the movement acquiring device is a player image acquiring device acquiring an image in which the movement of each player is captured, and the action identification device is provided so as to identify the movement of each player with utilizing 
[claim 4] wherein the medium information acquiring device is a medium image acquiring device acquiring an image of the field where the game medium is arranged, and the medium identification device is provided so as to identify the game medium utilizing information of the image acquired by the medium image acquiring device as the medium information (e.g., see paragraph 48, wherein a camera is used to identify playing cards and other objects);
[claim 6] wherein the game is configured to proceed so that the behavior to be taken by each player are divided into a plurality of stages (e.g., see poker in paragraphs 103-112), and the progress information generation device determines the stage of the game based on at least one identification result among the identification results of the medium identification device and the action identification device, and selects the identification result to be referred to from the identification results of the medium identification device and the action identification device according to the determined stage to determine the progress status of the game (e.g., see also paragraphs 10, 11, and 90);
[claim 7] wherein the progress information generation device determines whether or not reference behavior to be occurred when the game is in a particular status is detected based on at least one of the identification results of the medium identification device and the action identification device, and generates the progress information upon determining that the game is in the particular status when the reference behavior is detected (e.g., see paragraphs 10, 11, 48, 90, and 103-112); 
[claim 8] wherein the progress information generation device further determines influence of the behavior of the player on progress of the game based on the identification result 
[claim 9] wherein an auxiliary device to which information related to progress of the game is input is usable in the game, and the progress information generation device further refers to the information input to the auxiliary device to determine the progress status of the game (e.g., see at least paragraph 6).
Baerlocher is silent regarding designating a target game medium on which effect of a selected game medium selected by the player is activated.  
In a related field of endeavor, Stjarnlov teaches designating a target game medium on which effect of a selected game medium selected by the player is activated (e.g., see Fig. 4, step number 6, wherein Player 1 activates a game influence action, a burn spell, to burn an opposing player’s card; see also paragraphs 36-42 and 80-145 for various types of game spells/actions).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Baerlocher with the influence actions taught by Stjarnlov in order to use a known technique to improve similar devices (methods, or products) in the same way.  In this case, implementing the game influence actions allows the players to have more control of the game outcome, thereby increasing player enjoyment.    
With regard to claims 10 and 11, Baerlocher in combination with Stjarnlov make obvious the recited features as set forth above in detail for claim 1, which is similar in claim scope.



Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baerlocher in view of Stjarnlov and in further view of U.S. Patent Application Publication No. 2002/0123376 to Walker.
With regard to claim 5, Baerlocher discloses all of the recited features but is silent regarding detecting and identifying player utterance information. 
In a related field of endeavor, Walker teaches detecting and identifying player utterance information (e.g., see at least paragraph 75).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Baerlocher with utterance detection as taught by Walker in order to use a known technique to improve similar devices (methods, or products) in the same way.  In this case, the game system includes voice input from players in addition to hand gesture input, in order to provide the player with another input option that is typical in table games with live dealers to increase the efficiency and enjoyment of game play.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1, 10, and 11have been considered but are moot because the new ground of rejection necessitated by Applicant’s amendment.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James S. McClellan/Primary Examiner, Art Unit 3715